ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Claim Rejections - 35 USC § 101
2.	Applicant’s amendments with respect to claim 1 is sufficient to overcome the rejections set forth in the previous Office Action for being directed toward non-statutory subject matter. The examiner withdraws the rejections.

Claim Rejections - 35 USC § 112 Second Paragraph
3.	Applicant’s amendments with respect to claim 1 is  sufficient to overcome Claim Rejections - 35 USC § 112 Second Paragraph set forth in the previous Office Action. The examiner withdraws the rejections.

Allowable Subject Matter
4.	  Remaining Claims 1-13, 16-18 are allowed.  Since newly added claims 21 and 22 depend on allowed parent claim 1. Therefore, claims 21-22 are also allowed. Therefore, Claims 1-13, 16-18 and  21-22 are allowed.




REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance: 
 The prior arts of record fail to teach, make obvious , or suggest, alone or in combination , a system and a computer-implemented method performed in a vehicle comprising, among other limitations, receiving a wireless  signal from a movable entity,
wherein the wireless signal includes at least location data and past movement data associated with the movable entity; receiving a second wireless signal from a signal transmitter associated with a stationary object, the stationary object including one of a traffic signal, a traffic sign, a street SMRH:4840-7971-6839.14Application No.: 16/836,873Docket No.: 58NK-263607-US2 Supplemental Reply to Office Action of November 27, 2020 lamp, or a street camera, the second wireless signal indicating location data associated with the stationary object;  determining, based on the past movement data, a motion capability of the movable entity; generating environmental object data including dynamic information of a vehicle traffic amount and a number of past traffic incidents in a particular area associated with the vehicle; 
storing the environmental object data in a data store by overwriting or adding the environmental object data; determining, an estimated motion range of the  movable entity, based on at least two of: the second wireless signal, the motion capability, and the environmental object data; and controlling a locomotive mechanism of the vehicle based on the estimated motion range of the movable entity.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.